DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method of eliciting an antibody specifically binding a target comprising (a) administering an effective amount of a three-dimensional hydrogel comprising a biomolecular target molecule; and (b) obtaining an antibody that specifically binds to the target molecule, classified in A61K39/44
II. Claims 12-18, drawn to a method of producing an immunogen comprising (a) obtaining a composition comprising a biomolecular target molecule; (b) combining the composition comprising the biomolecular target molecule and a hydrogel-forming compound; and (c) preparing a three-dimensional hydrogel comprising the composition comprising the biomolecular target molecule, classified in C09H 3/00.
III. Claims 19-29, drawn to a method of identifying an anti-cancer antibody product functional in vivo comprising (a) contacting a protein capable of cross-linking to form a hydrogel with a cancer cell to produce a hydrogel comprising a cancer cell; (b) incubating the hydrogel comprising a cancer cell; and (c) exposing the hydrogel comprising a cancer cell to an anti-cancer antibody product candidate under conditions suitable for antigen-antibody product binding, wherein binding between the anti-cancer antibody product candidate and the hydrogel comprising a cancer cell identifies the anti-cancer antibody product candidate as an anti-cancer antibody product , classified in G01N33/53.
IV. Claims 30-31, drawn to an antibody product, wherein the antibody product is derived from the 4C3 monoclonal antibody, classified in C07K16/00.
V. Claims 32-38, drawn to a seeded hydrogel comprising (a) a cross-linked protein, and (b) an integrin protein, classified in  C08L89/06.

	Groups I-III are different methods. A method of eliciting, a method of producing and a
method of identifying differ with respect to ingredients, method steps, and endpoints; therefore,
each method is patentably distinct.
	Furthermore, searching the inventions of Groups I, II, and III, together would impose a serious search burden. In the instant case, the search for a method of eliciting, a method of producing and a
method of identifying are not coextensive. The methods of Groups I, II, and III, have a separate status in the art as shown by their different classifications. The search for Group I requires a search for method steps of obtaining an antibody, which is not required for search of Group II. 
	Groups I and IV are related as process of making and product made. The inventions are
distinct if either or both of the following can be shown: (1) that the process as claimed can be
used to make other and materially different product or (2) that the product as claimed can be
made by another and materially different process (MPEP § 806.05(f)). In the instant case, the
product, the 4C3 derivative antibody can be made using an amino acid synthesizer or by
mutagenesis techniques or conventional method using hybridoma.
	Searching the inventions of Group I and IV together would impose serious search burden. The inventions of Group I and IV have separate status in the art as shown by their different classifications. Moreover, in the instant case, the search for the antibody and the method of eliciting antibodies are not coextensive. The search for Group I requires a search for method steps, which is not required for search of Group IV. Prior art which teaches an antibody would not necessarily be applicable to the method of using the antibody. Moreover, even if the antibody product was known, the method eliciting which makes the product may be novel and unobvious in view of the preamble or active steps.
	Groups IV and V are different products. Antibodies and hydrogels differ with respect to their structures and physicochemical properties; therefore each product is patentably distinct.
	Furthermore, searching the inventions of Groups IV and V together would impose a serious search burden. In the instant case, the search for the antibodies and the hydrogel are not coextensive. The inventions of Groups IV and V have a separate status in the art as shown by their different classifications. In cases such as this one, the antibody and hydrogel are searched in different databases. As such, it would be burdensome to search the inventions of Groups IV and V together.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different
classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent
subject matter;
(c) the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another
invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or
35 U.S.C. 112, first paragraph..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
(a) If Group I is elected, Applicant is required to elect:
	(i) A specific hydrogel (e.g., type I collagen, firin, or a mixture thereof) such as the one
	recited in claims 1-3.
	(ii) A specific biomolecular target, (e.g., a2 integrin, a-enolase, or CD44) such as the one
	recited in claim 9.

(b) If Group II is elected, Applicant is required to elect:
	(i) A specific hydrogel (e.g., type I collagen, firin, or a mixture thereof) such as the one
	recited in claims 13-14.
	(ii) A specific biomolecular target, (e.g., a2 integrin, a-enolase, or CD44) such as the one
	recited in claim 18.

(c) If Group III is elected, Applicant is required to elect:
	(i) A specific hydrogel (e.g., type I collagen, firin, or a mixture thereof) such as the one
	recited in claims 21-22.

(d) If Group V is elected, Applicant is required to elect:
	(i) A matrix protein (e.g., type I collagen, firin, or a mixture thereof) such as the one 	recited in claims 34.
	(ii) with or without a cell exhibiting a disease, disorder or condition such as the one 	recited in claims 37-38.
If Applicant elects “with a cell exhibiting a disease, disorder, or condition”, Applicant is further required to elected a specific cell (e.g., cancer cell, a fibrotic cells or an immune cell) such as the one recited in claim 38.

	The species are independent or distinct because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/               Examiner, Art Unit 1643     

/HONG SANG/               Primary Examiner, Art Unit 1643